Citation Nr: 1125538	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-50 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by testicular pain.

2.  Entitlement to service connection for bruxism.

3.  Entitlement to service connection for a bowel disorder.

4.  Entitlement to service connection for a disability manifested by numbness of the feet.

5.  Entitlement to service connection for bilateral shoulder sprain.

6.  Entitlement to service connection for a bilateral forearm disability.

7.  Entitlement to service connection for chronic obstructive pulmonary disease.

8.  Entitlement to service connection for a disability manifested by increased heart rate with chest pain.


9.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia.

10.  Entitlement to an initial compensable evaluation for degenerative joint disease of the lumbar spine.

11.  Entitlement to an initial compensable evaluation for cervical strain.

12.  Entitlement to an initial compensable evaluation for right ankle sprain.

13.  Entitlement to an initial compensable evaluation for left ankle sprain.

14.  Entitlement to an initial compensable evaluation for residuals of a stress fracture of the third metatarsal of the left foot.

15.  Entitlement to an initial compensable evaluation for bilateral onychomycosis.

16.  Entitlement to an initial compensable evaluation for chondromalacia of the left knee.

17.  Entitlement to an initial compensable evaluation for small joint effusion of the right knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 until his retirement in April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for a disability manifested by testicular pain, bruxism, a bowel disorder, numbness of the feet, bilateral shoulder sprain, a bilateral forearm disability, chronic obstructive pulmonary disease and a disability manifested by increased heart rate with chest pain.  In addition, the RO granted service connection for gastroesophageal reflux disease, degenerative joint disease of the lumbar spine, cervical strain, bilateral ankle sprains, residuals of a fracture of the third metatarsal of the left foot, and bilateral onychomycosis.  

In addition, the RO subsequently granted service connection for PTSD and bilateral hearing loss.  The Veteran has disagreed with the denial of service connection and the evaluations assigned to his service-connected disabilities.  

The Board points out that the RO issued statements of the case in February 2011 addressing claims for increased ratings for post-traumatic stress disorder and bilateral hearing loss.  Since a substantive appeal has not been received, this decision is limited to the issues set forth above.

The issues of entitlement to service connection for chronic obstructive pulmonary disease and entitlement to an initial compensable evaluation for cervical strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  There is no competent and probative evidence that the Veteran has a disability manifested by testicular pain that is related to service.

2.  There is no competent and probative evidence the Veteran has bruxism that is related to service.

3.  There is no competent and probative evidence the Veteran has a bowel disorder that is related to service.

4.  Numbness of the feet was not present in service, and has not been documented following the Veteran's retirement from service.

5.  There is no competent and probative evidence the Veteran has a bilateral shoulder sprain that is related to service.

6.  A bilateral forearm disability was not present in service, and has not been demonstrated following the Veteran's discharge from service.

7.  A disability manifested by increased heart rate with chest pain was not present in service, and has not been shown following service.

8.  Gastroesophageal reflux disease with hiatal hernia is not more than mild in severity.

9.  The Veteran's low back disability is manifested by full range of motion, with no pain or tenderness.

10.  The Veteran has full range of motion of the right ankle.

11.  The Veteran has full range of motion of the left ankle.

12.  Residuals of a fracture of the left foot are not productive of moderate impairment.  The Veteran has normal gait and there is no painful motion or deformity.  

13.  The Veteran has some crusting and discoloration of the toenails, involving less than 1 percent of his body.

14.  The Veteran's left knee disability is manifested by mild crepitus.  There is no evidence of instability, recurrent subluxation, locking or pain.  The Veteran has full range of motion of the left knee.

15.  There is no instability, recurrent subluxation, locking or pain of the right knee.  The Veteran has full range of motion of the right knee.


CONCLUSIONS OF LAW

1.  A disability manifested by testicular pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

2.  Bruxism was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

3.  A bowel disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

4.  A disability manifested by numbness of the feet was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

5.  A bilateral shoulder sprain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

6.  A bilateral forearm disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

7.  A disability manifested by increased heart rate with chest pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

8.  The criteria for an initial evaluation in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

9.  The criteria for an initial compensable evaluation for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5242 (2010).

10.  The criteria for an initial compensable evaluation for right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5271 (2010).

11.  The criteria for an initial compensable evaluation for left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5271 (2010).

12.  The criteria for an initial compensable evaluation for residuals of a stress fracture of the third metatarsal of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5284 (2010).

13.  The criteria for an initial compensable evaluation for bilateral onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805, 7806, 7813 (as in effect prior to October 23, 2008).

14.  The criteria for an initial compensable evaluation for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5257 (2010).

15.  The criteria for an initial compensable evaluation for small joint effusion of the right knee have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2007 letter, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for the disabilities for which the Veteran seeks an increased rating.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's statements and VA examination reports.  

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The service treatment records disclose the Veteran was seen in June 1990 for complaints of left abdominal pain.  The assessment was mild constipation.  He underwent a vasectomy in August 2003.  He was seen the following month and reported bilateral pain.  The assessment was status post vasectomy.  An aeromedical evaluation in February 2004 reveals the Veteran complained of shortness of breath, chest pain and symptoms relating to his stool.  He indicated he was hypersensitive in the left testicle after the vasectomy.  It was noted he occasionally had dark stool, and that an electrocardiogram disclosed normal sinus rhythm.  A report of medical history in February 2006 shows the Veteran stated he had frequent pain in his wrist and forearms, numbness in his feet, pressure, burning and pain in his chest and pain in his left testicle since the vasectomy.  He denied severe tooth trouble

Service dental records show an impression was to be made for a soft night guard in May 2005 and again in February 2006.  Bruxism/grinding was noted in February 2006.

The Veteran was afforded a VA general medical examination in August 2007.  He asserted the testicular pain had been present for four years.  There was no treatment or functional impairment resulting from the condition.  He claimed his feet had been numb for ten years, but denied any specific injury or trauma.  He maintained his treatment included arch supports, but they provided minimal relief.  The Veteran related his shoulder condition had existed for 12 years, but he denied any specific injury or trauma.  He was able to function without medication and denied any incapacitation.  He also alleged his bilateral forearm condition was present for ten years, but denied any specific injury or trauma.  He denied any treatment for it and said there was no functional impairment due to the condition.  He described that his rapid heartbeat was present for five years.  He claimed he had shortness of breath and fatigue, and said his symptoms occurred as often as several times a week.  

An examination of the heart was normal.  There was bilateral testicular pain on inspection, without any obvious pathology.  Examinations of the radius, ulna and shoulders were within normal limits.  The range of motion of the shoulders was normal, but the Veteran was additionally limited by pain, weakness and lack of endurance, without evidence of incoordination or fatigue.  The additional limitation was zero.  The major functional impact was pain.  It was concluded there was no pathology to render a diagnosis regarding a bilateral forearm condition, bilateral foot numbness, a bowel condition, rapid heart rate or testicular pain.  It was noted that while the Veteran had nonspecific testicular pain on palpation, there were no visible pathophysiological findings to account for the condition.  The examiner diagnosed chronic bilateral shoulder sprain.  

A VA dental examination was conducted in August 2007.  It was reported the Veteran was a bruxer, but had no complaints.  An examination revealed the absence of joint pain or pop.  There was generalized moderate enamel wear, consistent with bruxism.  There were no bony or functional losses.  The diagnosis was bruxism with no pathological sequelae.

Initially, the Board notes the Veteran reported testicular pain during service and on the VA examination conducted in August 2007.  It is significant to point out, however, that the examiner specifically stated there were no findings to account for the pain.  In general, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Similarly, with respect to the claims for service connection for bruxism, a bowel disorder, numbness of the feet, a bilateral forearm disability and a disability manifested by increased heart rate with chest pain, the Board observes no current disability is present.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Finally, with respect to the claim for service connection for bilateral shoulder sprain, the Board notes the service treatment records are negative for complaints or findings concerning the shoulders.  In fact, the only abnormality identified on the August 2007 VA examination was that the Veteran had some pain and weakness after repetitive motion.  The clinical examination demonstrated full range of motion.  There is no competent and probative evidence linking any current bilateral shoulder disability to service.  

The only probative evidence supporting the Veteran's claims consists of his own statements.  While he is competent to report his symptoms, the Veteran is not competent to render a diagnosis.  See Jandreau v. Nicholson,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Inasmuch as the most probative evidence fails to establish the Veteran currently has a disability manifested by testicular pain, bruxism, a bowel disorder, numbness of the feet, a bilateral forearm disability or a disability manifested by increased heart rate with chest pain, or that any current bilateral shoulder disability is related to service, the preponderance of the evidence is against the claims and service connection is denied.  See Brammer, 3 Vet. App. 223, 225.  In this case, the medical evidence does not support the claim.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A.  Gastroesophageal reflux disease with hiatal hernia 

A 60 percent evaluation may be assigned for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assignable with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.114, Diagnostic Code 7346.

On VA examination in August 2007, the Veteran asserted his condition interfered with his ability to eat certain foods.  He described stomach pain, nausea and vomiting.  He stated he used antacids for his symptoms.  He denied any weight loss.  On examination, the Veteran weighted 251 pounds.  The abdomen was normal on examination.  An upper gastrointestinal series revealed a small sliding type hiatus hernia with minimal reflux.  The esophagus and body of the stomach otherwise appeared normal.  The diagnosis was minimal acid reflux disease.  

There is no current evidence of recurrent epigastric distress with dysphagia, pyrosis and regurgitation or arm or shoulder pain.  As noted above, the examiner characterized the disability as being mild.  

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of gastroesophageal reflux disease with hiatal hernia.  There are no findings establishing the condition has resulted in considerable impairment of health.  In sum, there is no basis on which an increased rating may be assigned.

B.  Degenerative joint disease of the lumbar spine 

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation is warranted where there is forward flexion of the thoracoulumbar spine is greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation may be assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The evidence supporting the Veteran's claim for his low back disability includes his statements and some of the medical evidence.  On the August 2007 VA examination, the Veteran reported he had stiffness and weakness, as well as pain on an intermittent basis.  He said the pain was elicited by physical activity and relieved by rest.  He reported difficulty with prolonged standing, walking, lifting or bending at the waist.  

The evidence against the Veteran's claim includes the findings on the VA examination.  The Board notes there was no evidence of radiation of pain, spasm or tenderness.  Straight leg raising was negative, bilaterally.  Range of motion was normal.  

The Veteran has reported pain in the low back, and it is acknowledged that he is competent to report such symptomatology.  The Board notes the Veteran indicated he is not receiving any treatment for his lumbar spine.  Accordingly, the Board finds the objective findings on examination that fail to indicate pain at any point within the Veteran's range of motion to be more probative than the Veteran's assertions relating to his low back disability.  Thus, based on the limitation of motion present, a higher rating is not warranted for degenerative joint disease of the lumbar spine.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for either knee disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board acknowledges that the August 2007 VA examination demonstrated that, after repetitive use, the Veteran was additionally limited by pain, weakness and lack of endurance in both the lumbar spine and the cervical spine.  However, there was no evidence of incoordination or fatigue.  It is also significant to point out that the major functional impact was pain, and the additional limitation was zero.  The VA examination showed no additional limitation of motion on repetitive use.  There is no indication that there is any functional loss or impairment.  Thus, the noncompensable rating adequately addresses the subjective complaints and the objective findings regarding the Veteran's low back disability.  See Deluca, 8 Vet. App. 202.

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  There are no findings establishing he has any limitation of motion of the lumbar spine.  In sum, there is no basis on which an increased rating may be assigned.

C.  Bilateral ankle sprain

A 20 percent evaluation may be assigned for severe limitation of motion of the ankle.  When the limitation of motion is moderate, a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

On the August 2007 VA examination, the Veteran stated his symptoms included swelling, giving way and lack of endurance.  He reported intermittent pain in the ankles.  The pain was precipitated by physical activity and relieved by rest.  He denied any incapacitation or treatment for his ankle conditions.  On examination, the ankles were within normal limits bilaterally.  No deformity was noted.  The ankle joints were not in fixed position or ankylosed.  Range of motion of the ankles was normal.  In the absence of any limitation of motion, there is no basis on which a higher evaluation may be assigned.  

The Board acknowledges that the August 2007 VA examination demonstrated that, after repetitive use, the Veteran was additionally limited by pain, weakness and lack of endurance in each ankle.  However, there was no evidence of incoordination or fatigue.  It is also significant to point out that the major functional impact was pain, and the additional limitation was zero.  The VA examination showed no additional limitation of motion on repetitive use.  There is no indication that there is any functional loss or impairment of either ankle.  Thus, the noncompensable ratings adequately address the subjective complaints and the objective findings regarding the Veteran's bilateral ankle sprain.  See Deluca, 8 Vet. App. 202.

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of bilateral ankle sprain.  There are no findings showing he has any functional impairment of either ankle.  In sum, there is no basis on which an increased rating may be assigned.

D.  Residuals of a stress fracture of the third metatarsal of the left foot 

A 30 percent rating may be assigned for other foot injuries which are severe.  When moderately severe, a 20 percent evaluation may be assigned.  When moderate, a 10 percent rating will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The August 2007 VA examination shows there were no signs of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature or tenderness.  The Veteran's gait was normal, and there were no signs of deformity.  There was good alignment of the Achilles tendon.  Dorsiflexion of the toes produced no pain.  Palpation of the metatarsal heads produced no tenderness.  The Veteran did not have metatarsalgia, hallux valgus or hallux rigidus.

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of the residuals of a fracture of the third metatarsal of the left foot.  As noted above, there are no findings establishing the Veteran has residuals that have resulted in any impairment.  In sum, there is no basis on which an increased rating may be assigned.

E.  Bilateral onychomycosis 

Dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (DC 7800), as scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).

Scars of other than the head, face, or neck, that are superficial, and that do not cause limited motion, with an area or areas exceeding 144 square inches (929 sq. cm.) are evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Id.

A 10 percent evaluation may be assigned for superficial, unstable scars, which warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note (1) for this diagnostic code defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

Scars that are superficial and painful on examination merit a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

A 60 percent evaluation may be assigned for dermatitis or eczema when there is more than 40 percent of exposed areas affected or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent evaluation may be assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks duration during the past 12-month period, a 10 percent evaluation may be assigned.  A noncompensable rating may be assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas affected and; no more than topical therapy required during the past 12-month period.  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars DC's7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Scars may also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

The August 2007 VA examination disclosed chronic bilateral toenail fungus with discoloration of the nail.  There were no visible areas.  Some crusting and induration were noted, with less than one percent of the total body surface involved.  No other abnormality was noted on examination of the skin.  The Board notes the Veteran acknowledged he had not received any treatment for the condition in the previous year.  

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of bilateral onychomycosis.  As noted above, the findings establish that the Veteran's skin disorder is superficial, involves a miniscule, unexposed portion of his body, and is not unstable or painful.  In sum, there is no basis on which an increased rating may be assigned.  

F.  Chondromalacia of the left knee and small joint effusion of the right knee 

A 30 percent evaluation may be assigned for recurrent subluxation, lateral instability or other impairment of the knee which is severe.  When moderate, a 20 percent evaluation may be assigned.  When slight, a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned for a dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

On the VA examination in February 2009, the Veteran reported stiffness, giving way, locking and pain.  An examination revealed mild crepitus of the left knee.  There was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement or either knee.  There was no evidence of recurrent subluxation, locking pain or joint effusion of the right knee or the left knee.  No fixed position was identified.  Range of motion was within normal limits in each knee.  There was no varus/valgus instability, and drawer and McMurray tests were negative in each knee.  

The examiner commented that pain, weakness, lack of endurance, fatigue or incoordination did not further impact on the range of motion after repetitive exercise.  Thus, the current noncompensable rating for each knee adequately addresses the subjective complaints and the objective findings regarding the Veteran's right and left knee disabilities.  See Deluca, 8 Vet. App. 202.  

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of his knee disabilities.  There are no findings showing he has any functional impairment of either knee.  In sum, there is no basis on which an increased rating may be assigned.

	III.  Other considerations

The Board has also considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a disability manifested by testicular pain, bruxism, a bowel disorder, numbness of the feet, bilateral shoulder strain, a bilateral forearm disability and a disability manifested by increased heart rate with chest pain is denied.

An initial evaluation in excess of 10 percent for gastroesophageal reflux disease is denied.

An initial compensable evaluation for degenerative joint disease of the lumbar spine, right ankle sprain, left ankle sprain, residuals of a stress fracture of the third metatarsal of the left foot, bilateral onychomycosis, chondromalacia of the left knee and for small joint effusion of the right knee is denied.


REMAND

The Veteran asserts service connection is warranted for chronic obstructive pulmonary disease.  The service treatment records disclose the Veteran was seen in March 2003 for shortness of breath.  The assessment was bronchitis.  Following the VA examination in August 2007, the diagnosis was chronic obstructive pulmonary disease.  The Board notes the lungs were normal on examination, as was a chest X-ray.  

The Veteran also argues a compensable evaluation should be assigned for cervical strain.  When examined by the VA in August 2007, the only abnormality documented was that after repetitive use of the cervical spine, the Veteran was additionally limited by pain, weakness and lack of endurance.  The examiner diagnosed chronic cervical strain.

The Board notes the Veteran underwent magnetic resonance imaging of the cervical spine in November 2009.  It was indicated he had a history of neck pain, tingling and numbness.  It was noted there were mostly right-sided disc herniations at C5-6 and C6-7.  

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the most recent VA examination addressing the Veteran's cervical spine disability was conducted nearly four years ago.  In light of the Veteran's allegations this his cervical strain has worsened, a current examination is appropriate.  See 38 C.F.R. § 3.326(a) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for chronic obstructive pulmonary disease and cervical strain since his discharge from service.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule a VA respiratory examination to determine the nature and etiology of chronic obstructive pulmonary disease.  All necessary tests should be performed.  The examiner should state whether the Veteran has chronic obstructive pulmonary disease and, if so, he should provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that it is related to service, including the episode of bronchitis.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Schedule an appropriate VA examination to determine the nature and severity of cervical strain.  The examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


